Citation Nr: 0830573	
Decision Date: 09/10/08    Archive Date: 09/16/08

DOCKET NO.  05-38 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for a psychiatric 
disability to include post-traumatic stress disorder (PTSD), 
anxiety, depression, and a mood disorder.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1965 to December 1968.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from rating decisions 
by the Milwaukee, Wisconsin Department of Veterans Affairs 
(VA) Regional Office (RO).  In September 2006, a hearing was 
held before a Decision Review Officer (DRO).  In April 2008, 
a Travel Board hearing was held before the undersigned.  
Transcripts of both hearings are associated with the claims 
file.  At the Travel Board hearing, the veteran was granted a 
60 day abeyance period for submission of additional evidence.  
In June 2008, he was granted an additional 60 days.  
Additional evidence was received in August 2008.

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if any action on his part is required.


REMAND

The veteran contends that his psychiatric disability to 
include PTSD, anxiety, depression and mood disorder is 
related to his military service.  The veteran's service 
treatment records show that he was seen in March 1966 for 
complaints of chronic anxiety.  The record shows a 
postservice diagnosis of PTSD.  It does not show that he 
engaged in combat with the enemy.  In several statements he 
reports that he was sent to an unknown location for 
approximately six weeks to work.  He stated that the detail 
was extremely stressful; although he was never actually fired 
upon, there was always a possibility of hostile action and 
that he and his comrades were not provided firearms to defend 
themselves.  His account is corroborated by a Bronze Star 
Medal Citation he received, which notes in part, ". . . [the 
veteran] performed in an outstanding manner while 
successfully constructing an important facility under 
extremely hazardous conditions, including the continuous 
possibility of hostile fire."

When the RO arranged for a VA examination to determine 
whether the veteran had a service-related PTSD, it identified 
the foregoing as the corroborated stressor event in service.

On August 2007 VA examination, the examiner found that the 
veteran did not meet the full criteria for a PTSD diagnosis, 
and also opined that his current psychiatric disability to 
include anxiety and depression was unrelated to his military 
service, to include the episode of chronic anxiety noted 
therein, but was instead related to postservice psychosocial 
stressors.

In August 2008, the Board received a statement (that appears 
to have been prepared by the veteran's representative and 
endorsed by his treating VA psychiatrist) to the effect that 
the veteran does have PTSD, and that the his current anxiety 
and depression are, at least as likely as not, related to the 
anxiety noted in service.  Another VA examination is needed 
to reconcile the conflicting opinions.  Furthermore, the 
veteran's representative and treating physician note that he 
recently underwent psychological testing which confirmed the 
PTSD diagnosis.  The reports of VA diagnostic studies are 
constructively of record, are likely pertinent to the matter 
at hand, and must be secured.

Accordingly, the case is REMANDED for the following:

1.  The RO should ask the veteran to 
identify all health-care providers who 
have evaluated or treated him for 
psychiatric disability from August 2007 to 
the present, then obtain complete records 
of all such treatment and evaluations (to 
include reports of any psychological 
testing) from the identified providers.  
This should specifically include records 
of any VA psychiatric evaluation or 
treatment that are not already associated 
with the claims file. ..

2.  The RO should then arrange for the 
veteran to be examined by a psychiatrist 
to determine whether he now has PTSD 
related to the specific stressor which is 
corroborated (i.e. the detail for which he 
was awarded a bronze star medal which 
involved working under hazardous 
conditions, including a continuous 
possibility of hostile fire).  The 
veteran's claims folder must be reviewed 
by the examiner in conjunction with the 
examination.  

If PTSD is diagnosed, the examiner should 
identify the symptoms that support such 
diagnosis, and discuss the sufficiency of 
the stressor to support the diagnosis.  

If PTSD is not diagnosed, the examiner 
should offer further opinion as to the 
veteran's proper psychiatric diagnosis, 
and further opine whether it is related to 
the veteran's service (specifically the 
episode of anxiety noted therein).  

The examiner must explain the rationale 
for all opinions given.  The explanation 
should reconcile the opinion(s) given with 
those that are already of record 
(specifically those of the August 2007 VA 
examiner, and in the statement received by 
the Board in August 2007 (endorsed by a VA 
treating psychiatrist). 

3.  The RO should then readjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and afford the 
veteran and his representative the 
opportunity to respond before the claims 
file is returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

